 1 LAW OFFICES OF CURTIS FLOYD
   Curtis E. Floyd, State Bar No. 139243
 2
   curtis@curtisfloyd@.com
 3 Mailing Address: P.O. Box 2107
   Bakersfield, CA 93306
 4
   Physical Address: 903 “H” Street, Suite 200
 5 Bakersfield, CA 93306
   Telephone: 310.477.1700
 6
   Facsimile: 310.477.1699
 7
 8       Attorneys for Plaintiff SHARON GONZALES

 9 LITTLETON PARK JOYCE UGHETTA & KELLY LLP
   Keith A. Sipprelle, Of Counsel, State Bar No. 143358
10
   Kenneth A. Peterson, Of Counsel, State Bar No. 208101
11 keith.sipprelle@littletonpark.com
12 ken.peterson@littletonpark.com
   2945 Townsgate Road, Suite 200
13 Westlake Village, CA 91361
14 Telephone: 213.599.8200
   Facsimile: 213.228.1980
15
16        Attorneys for Defendants MAC COSMETICS INC. and
          ESTEE LAUDER INC.
17
18 Manning & Kass, Ellrod, Ramirez, Trester, LLP.
   Jeffrey M. Lenkov, Esq., State Bar No. 156478
19 Lawrence D. Esten, Esq., State Bar No. 125541
                              th
20 801 S. Figueroa Street, 15 Floor
   Los Angeles, CA 90017
21 Telephone: 213.624.6900
22 Facsimile: 213.624.6999
23       Attorneys for Defendant, MACY’S WEST STORES, INC. [Doe 16, also
24       erroneously sued herein as Macy’s Corporate Services, Inc.]

25
                      UNITED STATES DISTRICT COURT
26
                    EASTERN DISTRICT OF CALIFORNIA
27
28
                                                          Case No. 1:17-cv-00806-DAD-JLT
               AMENDED STIPULATION TO SETTLEMENT CONFERENCE, PRETRIAL
                     CONFERENCE AND JURY TRIAL; PROPOSED ORDER
 1 SHARON GONZALES, an individual,                Case No. 1:17-cv-00806-DAD-JLT
 2               Plaintiff,                       AMENDED STIPULATION TO
                                                  CONTINUE SETTLEMENT
 3         vs.                                    CONFERENCE, PRETRIAL
                                                  CONFERENCE AND JURY TRIAL;
 4 MACY’S WEST STORES, INC.; MAC                  PROPOSED ORDER
   COSMETICS INC.; ESTEE LAUDER                   (Doc. 37)
 5 INC.; and Does 1 through 100,
   inclusive,
 6
              Defendants.
 7
 8
 9         TO THE HONORABLE COURT:
10         This amended Stipulation replaces and supersedes the Stipulation submitted
11 by the parties on December 10, 2018.
12       IT IS HEREBY STIPULATED AND AGREED by and between the parties
13 that the Pretrial Conference, Settlement Conference, and Jury Trial currently
14 scheduled for February 25, 2019, March 1, 2019, and April 23, 2019, respectively,
15 be continued based upon the following Good Cause reasons:
16       Plaintiff SHARON GONZALES underwent a further surgical procedure on
17 October 25, 2018 to remove the helical nail component of the implant hardware,
18 which has protruded out of the lateral aspect of her hip bone. Ms. Gonzales is
19 scheduled for a post-surgical appointment on December 7, 2018, following which
20 she will undergo 4 – 6 weeks of post-surgical physical therapy. Following the
21 completion of Ms. Gonzales’ therapy, the medical records relating to her surgery
22 and therapy will need to be obtained, and the Defendants will need to re-depose Ms.
23 Gonzales regarding issues relating to her surgery and post-surgical physical therapy.
24 Following Ms. Gonzales’ deposition, the parties will participate in private mediation
25
     before Janet Rubin Fields, Esq. no later than approximately April 29, 2019.
26
           If this matter is not resolved at the mediation, the parties believe that they will
27
     be ready to move forward with the Settlement Conference, Pretrial Conference, and
28
                                              2               Case No. 1:17-cv-00806-DAD-JLT
                   AMENDED STIPULATION TO SETTLEMENT CONFERENCE, PRETRIAL
                         CONFERENCE AND JURY TRIAL; PROPOSED ORDER
 1 Jury Trial by approximately the following dates:
 2        Settlement Conference: May 31, 2019
 3        Pretrial Conference: June 28, 2019
 4        Jury Trial: August 26, 2019
 5        ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED by and
 6 between all parties that the Settlement Conference, Pretrial Conference and Jury
 7 Trial be rescheduled to no earlier than May 31, 2019, June 28, 2019, and August 26,
 8 2019, respectively.
 9 DATED: December 11, 2018
                                        LAW OFFICES OF CURTIS FLOYD
10
11
12
                                        By: /s/ Curtis E. Floyd
13                                          Curtis E. Floyd
14                                          Attorneys for for Plaintiff SHARON
                                            GONZALES
15
16
     DATED: December 11, 2018           LITTLETON PARK JOYCE UGHETTA &
17                                      KELLY LLP
18
19
                                        By: /s/ Keith A. Sipprelle
20
                                            Keith A. Sipprelle
21                                          Attorneys for Defendants MAC
                                            COSMETICS INC. and
22
                                            ESTEE LAUDER INC.
23
24
25
26
27
28
                                            3               Case No. 1:17-cv-00806-DAD-JLT
                 AMENDED STIPULATION TO SETTLEMENT CONFERENCE, PRETRIAL
                       CONFERENCE AND JURY TRIAL; PROPOSED ORDER
 1 DATED: December 11, 2018                   MANNING & KASS, ELLROD, RAMIREZ,
                                              TRESTER, LLP.
 2
 3
 4                                            By: /s/ Lawrence D. Esten, Esq.
 5                                                Lawrence D. Esten, Esq.
 6                                                Attorneys for Defendants MACY’S WEST
                                                  STORES, INC.
 7
 8                                          PROPOSED ORDER
 9          Pursuant to the foregoing amended Stipulation of the parties and good cause appearing, the
10
     Court orders that the Settlement Conference, Pretrial Conference and Jury Trial be rescheduled for
11
     the following dates:
12
                    Settlement Conference                Date: June 3, 2019, 9:00 a.m.
13
14                  Pretrial Conference                  Date: June 24, 2019, 3:30 p.m.

15                  Jury Trial                           Date: August 27, 2019, 8:30 a.m.

16
17 IT IS SO ORDERED.
18
       Dated: December 11, 2018                              /s/ Jennifer L. Thurston
19                                                    UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
                                                4               Case No. 1:17-cv-00806-DAD-JLT
                     AMENDED STIPULATION TO SETTLEMENT CONFERENCE, PRETRIAL
                           CONFERENCE AND JURY TRIAL; PROPOSED ORDER
